Citation Nr: 0815405	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO. 07-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for keloidal scars of the 
chest, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Cleveland, Ohio, Tiger Team, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for keloidal scars, currently evaluated as 10 percent 
disabling. The claim was returned to the veteran's RO of St. 
Petersburg, Florida. 

In March 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his service-connected keloidal scars 
are more severe than the current evaluation reflects. He 
contends that the service-connected disorder warrants an 
increased rating for his disability. 

The record indicates that since the veteran's scar disorder 
was last rated in 1977, the veteran underwent coronary artery 
bypass surgery in 1998. Although the veteran underwent a VA 
examination in February 2006 during development of the 
current claim, his claims folder was not available to the 
examiner and no comment was made concerning the scarring from 
the coronary artery bypass surgery. Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

Because the evidence is therefore not adequately developed to 
ensure informed appellate review, the Board must remand the 
claim. 

At the March 2008 Travel Board hearing, the veteran reported 
that he experienced loss of range of motion from keloidal 
scarring. He reported that he was unable to bring his 
shoulders back without "the scar" breaking open, causing 
bleeding and oozing of purulent matter. Testimony was also 
adduced indicating that the veteran was unable to lift items. 

During a May 2003 VA medical examination conducted in 
connection with a previously denied claim for an increased 
rating, it was noted that the veteran's service-connected 
keloid scars had merged with those resulting from the sternal 
surgery scar which was incurred during the 1998 coronary 
artery bypass surgery. 
Both pre- and post- 1998 surgery photographs of the veteran's 
chest and scarring are of record.

The issue for resolution therefore becomes whether, apart 
from the residuals of the veteran's non-service-connected 
scarring from the cardiac surgery, the service-connected 
keloidal scar condition has worsened. Although service-
connected compensation is available for aggravation of a non-
service-connected disorder by a service-connected disorder, 
the opposite proposition does not apply (e.g., aggravation of 
a service-connected disorder by a non-service-connected 
disorder).  Compare Allen v. Brown, 7 Vet.App. 439 (1995) (en 
banc) (As to aggravation of non-service-connected disorder 
from service-connected disorder) with Johnston v. Brown, 10 
Vet. App. 80, 86 (1997); (As to aggravation of service-
connected disorder by a non-service connected disorder). 

Although the RO found that the VA examination and VA 
outpatient treatment reports did not reflect that keloidal 
scarring had worsened, the text of the examination report 
does not indicate that focus was had upon the question of the 
coronary surgery residuals. Verdon v. Brown, 8 Vet. App. 529 
(1996); Wisch v. Brown, 8 Vet. App. 139 (1995) (The lack of 
written findings in a VA examination report may not be 
interpreted as indicative of a lack of such symptoms or 
severity). 

As to the question of whether the record is complete, the 
veteran indicated that he began recent treatment with a non-
VA plastic surgeon, who had begun to remove the keloid in 
small pieces. Although a Marcy 2007 letter authored by Mont. 
J. Cartwright, M.D. is of record, treatment reports are not 
associated with the claims folder and should be obtained 
prior to final adjudication of the claim. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record. In 
particular, the veteran will be afforded 
the opportunity to submit treatment 
records authored by Mont J. Cartwright, 
M.D. or any other non-VA treating 
physician or plastic surgeon. The veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. The veteran should undergo a VA 
dermatology examination, and any other 
examinations deemed necessary by the 
RO/AMC to ascertain whether the service-
connected keloidal scarring has worsened, 
independent of the presently non-service-
connected scarring resulting from the 
veteran's 1998 coronary artery bypass 
surgery. The claims folder, and copies of 
all relevant medical records, must be 
available to the examiner who must 
acknowledge such receipt and review in 
any report generated by this examination. 
All indicated studies should be 
performed. 


The examiner is requested to compare the 
medical reports of record, including the 
photographs as contained in the claims 
folder, and perform any necessary 
clinical testing, to ascertain whether 
the service-connected scarring has 
worsened independently of residuals of 
the non-service-connected coronary artery 
bypass surgery. If such worsening of the 
service-connected disorder has occurred 
independent of the non-service-connected 
disorder, the examiner must report the 
degree of scarring and resulting 
impairment including range of motion 
loss, loss of skin, adherence and 
texture. 

3. Following such development, the RO/AMC 
should review and readjudicate the claim. 
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.). If 
any such action does not resolve the 
claim, the RO/AMC shall issue the veteran 
a Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).



While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The veteran is advised that it is his responsibility to 
report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655. In the event 
that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned as undeliverable.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





